DETAILED ACTION

Claim Status
Claims 1-2, 4, 6-9, 11-15 is/are pending.
Claims 1-2, 4, 6-9, 11-15 is/are rejected.
Claim 3, 5, 10 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission previously filed on 05/27/2022 has been entered on 06/08/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 4, 6-9, 11-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The disclosure as originally filed fails to provide support for generic three-layer acrylic-based elastic particles.  The disclosure as originally filed only provides support for three-layer acrylic-based elastic particles having the following specific layer compositions:

“…multilayer elastic particles having a three-layer structure which consist of: (1) a layer (i) consisting of a methyl (meth)acrylate unit and a multifunctional monomer such as allyl (meth)acrylate as the innermost layer, (2) a layer (ii), which consists of a butyl (meth)acrylate unit, a styrene unit and a multifunctional monomer such as allyl (meth)acrylate, and which includes the layer (i) inside, as the intermediate layer; and (3) a layer (iii), which consists of a methyl (meth)acrylate unit, and which includes the layer (ii) inside, as the outermost layer.” (paragraph 0017 in Published US Application 2020/0384746)


With respect to multilayer elastic particles in general, the disclosure as originally filed only discloses multilayer elastic particles in which: 

“…the outermost layer of the multilayer elastic particles is made of a specific structural unit. As a monomer unit constituting the outermost layer, methyl methacrylate and other monomers copolymerizable therewith as described below are used: a methacrylic acid ester other than methyl methacrylate such as ethyl methacrylate, butyl methacrylate, benzyl methacrylate and cyclohexyl methacrylate; an acrylic acid ester such as methyl acrylate, ethyl acrylate, butyl acrylate, 2-ethylhexyl acrylate, cyclohexyl acrylate and benzyl acrylate; an aromatic vinyl compound such as styrene, vinyl toluene and α-methylstyrene; an N-substituted maleimide compound such as N-cyclohexylmaleimide, N-o-chlorophenylmaleimide and N-tert-butylmaleimide; and a vinyl cyanide compound such as acrylonitrile and methacrylonitrile.” (paragraph 0017 in Published US Application 2020/0384746)


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-9, 11-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because the phrase “which is the sum of two layers on both surfaces of the (A) layer” are unclear and confusing.  It is unclear whether the above phrase requires the presence of two (B) layers on each side of the (A) layer (resulting in a B/B/A/B/B structure) or whether the above phrase requires a single (B) layer on each side of the (A) layer (resulting in a B/A/B structure).  If the latter interpretation is intended (i.e., Applicant is referring to the combined thickness of the (B) layers for a B/A/B structure), then the above phrase and the phrase “which is the sum of three layers of the (B) layer/the (A) layer/the (B) layer” are redundant and confusing.  Since the parent claims already states that the film has a structure of (B)-containing layer/(A)-containing layer/(B)-containing layer, the Examiner suggests clearer language such as “wherein a ratio of the combined thickness of the two layers containing the thermoplastic resin (B) to the total thickness of the layer containing thermoplastic resin (A) and the two layers containing thermoplastic resin (B) is 5-50%”.   
 	Claim 1 is vague and indefinite because the phrases “the (B) layer” and “the (A) layer” have insufficient antecedent basis. The terms “(B)” and “(A)” are used to identify the thermoplastic resins per se, and therefore should not be used to identify individual layers as a whole.  Applicant should use more accurate terminology such as “the (B)-containing layer” and “the (A)-containing layer” to identify specific layers (as distinguished from identifying specific resins in a layer).  Alternatively, Applicant can provide distinct identifiers for the individual layers -- e.g., “A stretched multilayer thermoplastic film which comprises a layer (ii) containing a thermoplastic resin (B) on both surfaces of a layer (i) that contains a thermoplastic resin (A) and elastic particles,…”, which in turn can simplify the subsequent claim language with respect to the thickness ratio of (B)-containing layers to the overall film -- for example “wherein a ratio of the combined thickness of the two layers (i) to the total thickness of the layer (i) and the two layers (ii) is 5-50%”.
 	Claims 2, 4, 6-9, 11-15 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Terminal Disclaimer
The terminal disclaimer filed on 11/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents from U.S. Application Nos. 16/071,315 or 16/073,975 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The provisional rejections on the ground of nonstatutory double patenting based on copending Application Nos. 16/071,315 (US 2019/0339420) or 16/073,975 (US 2019/0039359) in the previous Office Action mailed 09/16/2021 has been withdrawn in view of the Terminal Disclaimers filed 11/05/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-9, 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over:
 	YOSHIHARA ET AL (US 2010/0134879),
	in view of SATO ET AL (US 2013/0095337),
	and in view of JP 2009-196125 (OGURO-JP ‘125),
 	and in view of MORI ET AL (US 4,521,568) (English equivalent of JP 57-200412, which is cited in YOSHIHARA ET AL ‘879).
 	YOSHIHARA ET AL ‘879 discloses stretched multilayer films comprising:
• layer (B1) comprising a (meth)acrylic copolymer with a Vicat softening point of 120 ºC or more, and optionally elastic particles (e.g., acrylic-based, etc.);

• layer (A) comprising a (meth)acrylic copolymer with a Vicat softening point of 120 ºC or more, and optionally elastic particles (e.g., acrylic-based, etc.);

• layer (B2) comprising a (meth)acrylic copolymer with a Vicat softening point of 120 ºC or more, and optionally elastic particles (e.g., acrylic-based, etc.).
	
	The (meth)acrylic copolymers in layers (B1), (A), and (B2) can be the same or different. The elastic particles in one or more of layers (B1), (A), and/or (B2) are present in typical amount of 20-150 parts by weight (based on 100 parts by weight of acrylic resin in the layer containing said particles), wherein the elastic particles can be multilayer acrylic rubber particles derived from methyl methacrylate units and alkyl (meth)acrylic ester units (e.g., multilayer acrylic rubber particles produced in accordance with JP 57-200412). The multilayer films have a typical thickness of 15-80 microns, a Re value of 10 nm or less, and a Rth value of 10 nm or less. One or more of layers (B1), (A), and/or (B2) further optionally contain additives. The multilayer (meth)acrylic-based films are stretched at temperatures above the Tg values equal to or above the Tg of the thermoplastic resin with the lowest Tg at stretch ratios of 1.2-6 times in at least one direction. An illustrative, non-limiting example of the disclosed multilayer film comprises a layer (B1) with a thickness of 10 microns, a layer (A) with a thickness of 60 microns, and a layer (B2) with a thickness of 10 microns. The multilayer films are useful as optical films and/or protective films (e.g., for polarization plates, etc.). (paragraph 0010, 0013, 0015-0021, 0032, 0035-0036, 0039-0041, 0045, 0049-0050, 0057-0061, 0063, 0084, 0087, 0100-0104, 0107, etc.). However, the reference does not specifically discuss water absorption, intrinsic birefringence values, or a resin containing the recited structural units (b).
	SATO ET AL ‘337 discloses that it is well known in the art to utilize transparent, low birefringence, high heat resistance acrylic copolymers having Tg values of 110-140 ºC as outside layer for multilayer films in order to.to produce low birefringence optical and/or protective films for optical articles, wherein the low birefringence acrylic copolymers contain (meth)acrylate-type repeat units conforming to recited formula (1) and vinyl-type units containing cyclohexyl groups conforming to recited formula (2), wherein the total of (meth)acrylate-type units and vinyl-type units containing cyclohexyl groups  represents at least 90 mol% of the acrylic copolymers, and wherein the ratio of (meth)acrylate-type units and vinyl-type units containing cyclohexyl groups is 15:85 to 85:15. (paragraph 0002, 0015, 0022-0038, 0055, 0067-0069, etc.)
 	OGURO-JP ‘125 discloses that it is well known in the art that acrylic copolymers as recited in present application claims 1, 4-5 have low water absorption and excellent water resistance, and are useful as outer layers of multilayer acrylic films useful as optical film and/or protective films. (paragraph 0004-0008, 0012, etc.)
 	MORI ET AL ‘568 (which is the English equivalent of JP 57-200412, which is cited in YOSHIHARA ET AL ‘879) discloses three-layer acrylic-based particles useful as additives in thermoplastic acrylic resin compositions for improving various performance properties (e.g., impact resistance, stress-whitening resistance, weather resistance, etc.) in addition to retaining good transparency. (line 7-13, 63-68, col. 1; line 2-63, col. 2; line 9-15, col. 6; etc.) 
 	Regarding claims 1-2, 4, 6-9, 12-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the same or similar known heat-resistant, low birefringence (meth)acrylic copolymers as disclosed in SATO ET AL ‘337 which are known to have low water absorption as evidenced by OGURO-JP ‘125 as the (meth)acrylic resins in layers (B1), (A), and (B2) of YOSHIHARA ET AL ‘879 in order to produce optical and/or protective films with low birefringence and good heat resistance, in combination with low water absorption.
 	Further regarding claim 1, one of ordinary skill in the art would have utilized known, acrylic-based elastic particles as suggested by YOSHIHARA ET AL ‘879, such as the three-layer acrylic particles of JP 57-200412 (i.e., MORI ET AL ‘568) in order to improve the impact resistance and other performance properties of at least layer (A) of YOSHIHARA ET AL ‘879.
 	Further regarding claim 1, since YOSHIHARA ET AL ‘879 discloses an illustrative, non-limiting example of the disclosed multilayer film which comprises a layer (B1) with a thickness of 10 microns, a layer (A) with a thickness of 60 microns, and a layer (B2) with a thickness of 10 microns, YOSHIHARA ET AL ‘879 discloses films in which the ratio of (B1)+(B2)/(A) is 33.3%, which is within the recited range of 5-50%.  Additionally, one of ordinary skill in the art would have selected the thickness ratio of outer layers (B1) and (B2) to the overall film thickness in the multilayer films of YOSHIHARA ET AL ‘879 depending on the optical and mechanical properties required for specific applications.
	Further regarding claim 1, since SATO ET AL ‘337 discloses (meth)acrylic copolymers conforming to present application claim 1, 4-5 which are substantially similar to those used in Applicant’s invention and which stated as being useful in forming optical components with low birefringence, the Examiner has reason to believe that copolymers of SATO ET AL ‘337 generally exhibit low intrinsic birefringence values as recited in claim 1 and generally exhibit low water absorption as recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claim 11, one of ordinary skill in the art would have incorporated effective amounts of known optical film additives (e.g., colorants, stabilizers, UV absorbers, slip agents, etc.) in at least layer (A) of the films of YOSHIHARA ET AL ‘879 in order to modify and/or improve various performance properties (e.g., coloration, durability, weather resistance, UV resistance, film handling properties, etc.).

Response to Arguments
Applicant’s arguments previously filed 05/27/2022 and entered 06/08/2022 have been fully considered but they are not persuasive.
	(A) Applicant argues that the Claim Amendments previously filed 05/27/2022 and entered 06/08/2022 make the present claims fully commensurate in scope with the showings provided by the specification with respect to superior “punching properties” compared to laminates containing a layer formed from a thermoplastic resins (A4) which do not contain elastic particles.  While: (i) the specification provides some evidence of superior performance associated with the presence of elastic particles and the recited thermoplastic resins (A) and (B); and (ii) the Claim Amendments previously filed 05/27/2022 and entered 06/08/2022 address some of the issues regarding the scope of the showing (relative to the scope of the present claims) discussed in the previous Office Action mailed 03/21/2022; the showings in the specification remain not commensurate in scope with the present claims -- for example, but not limited to:

• the composition and/or structure of the acrylic-based elastic particles -- the working Examples in the specification only utilize a single type of 3-layer acrylic-based elastic particles. Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present if other different types of three-layer acrylic-based elastic particles are used (e.g., acrylic-based rubber particles containing different acrylic-based (co)polymers in the core and/or intermediate and/or outer layers), since Applicant asserts that the acrylic-based elastic particles are a critical feature of the claimed invention and it is reasonable to believe that the composition and/or structure of the acrylic-based elastic particles in thermoplastic resin (A) would materially affect various performance properties of the laminate.

• the size of the elastic particles -- the working Examples in the specification only utilize a single size of elastic particles (i.e., elastic particles with an overall size of about 0.21 microns). Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present if different sized particles (e.g., 0.1 microns or 0.5 microns, etc.), since Applicant asserts that the acrylic-based elastic particles are a critical feature of the claimed invention and it is reasonable to believe that the size of said elastic particle in thermoplastic resin (B) would materially affect various performance properties of the laminate.

• the amount of thermoplastic resin (A) in the layer that “contains” thermoplastic resin (A) -- the working Examples in the specification only utilize a layer containing only thermoplastic resin (A), elastic particles, and UV absorber. Since claim 1 utilizes the term “contains” (which is the equivalent to the open term “comprises”, which allows for any amounts of any other materials in said layer, as long as thermoplastic resin (A) is present in any non-zero amount) with respect to the overall composition of the (A)-containing layer, Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present if non-trivial amounts of other resins and/or non-polymeric materials are present in the layer that “contains” thermoplastic resin (A) (i.e., if thermoplastic resin (A) only constitutes 0.1 wt% or 1 wt% or 10 wt% or 20 wt% or 40 wt% or 50 wt%, etc.), since it is reasonable to assume that: (1) a certain minimum amount of thermoplastic resin (A) in the layer containing the elastic particles is required in order to produce a laminate which exhibits the relied upon superior properties; and (2) it is reasonable to believe that the non-trivial presence of other materials in said layer would materially affect various performance properties of the laminate.

• the amount of thermoplastic resin (B) in the layers “containing” thermoplastic resin (B) -- the working Examples in the specification only utilize layers containing only 100 wt% of thermoplastic resin (B). Since claim 1 utilizes the term “containing” (which is the equivalent to the open term “comprising”, which allows for any amounts of any other materials in said layers, as long as thermoplastic resin (B) is present in any non-zero amount) with respect to the overall composition of the (B)-containing layers, Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present if non-trivial amounts of other resins and/or non-polymeric materials are present in the layers “containing” thermoplastic resin (B), (i.e., if thermoplastic resin (B) only constitutes 0.1 wt% or 1 wt% or 10 wt% or 20 wt% or 30wt% or 40 wt% or 50 wt% or 60 wt% or 70 wt% or 80 wt% or 90 wt%, etc.), since it is reasonable to assume that: (1) a certain minimum amount of thermoplastic resin (B) in the outer layers of the film is required in order to produce a laminate which exhibits the relied upon superior properties; and (2) it is reasonable to believe that the non-trivial presence of other materials in said layer would materially affect various performance properties of the laminate.

• the relative thicknesses of the layers containing thermoplastic resin (A) and the layers containing thermoplastic resin (B) -- the working Examples in the specification only utilize multilayer structures having B:A:B thickness ratio of 1:3:1 (i.e., a ratio of the combined thickness of the B-containing layers to the overall film thickness of 40%). Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present with different relative thicknesses of the (A)-containing layer and the (B)-containing layers (e.g., wherein the ratio of combined thickness of the (B)-containing layers to overall film thickness are substantially less than 40% (e.g., 5% or 10% or 20%, etc.), since it reasonable to believe that the relative thickness of the (B)-containing layers to overall film thickness would materially affect various performance properties of the laminate.

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

 	(B) Applicant argues that the present claims broadly encompass “a layer that contains a thermoplastic resin (A) and elastic particles” and therefore “the instant claims are fully commensurate in scope with the superior and unexpected results demonstrated by the working examples in the present application.”  However, it is that very breadth of the claims which makes the limited showings provided by the specification not commensurate in scope with the present claims.  Since claim 1 utilizes the term “contains” (which is the equivalent to the open term “comprises”, this allows for any amount(s) of any other material(s) in said layer, as long as thermoplastic resin (A) is present in any non-zero amount) with respect to the overall composition of the (A)-containing layer. Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present if non-trivial amounts of other resins and/or non-polymeric materials are present in the layer that “contains” thermoplastic resin (A). 
 	For example, Applicant has not provided objective evidence that a film with a core layer containing 20 wt% elastic particles, 5 wt% polymethyl methacrylate, and 75 wt% polyester (or polycarbonate or cyclic olefin resin or polystyrene (co)polymer) or acrylic-glutarimide copolymer or acrylic-styrene copolymer, etc.) would exhibit similarly superior adhesive, optical and/or mechanical properties.  Similarly, Applicant has not provided objective evidence that a film with a core layer containing 5 wt% elastic particles, 10 wt% polymethyl methacrylate, and 85 wt% polyester (or polycarbonate or cyclic olefin resin or polystyrene (co)polymer) or acrylic-glutarimide copolymer or acrylic-styrene copolymer, etc.) would exhibit similarly superior adhesive, optical and/or mechanical properties.  It is reasonable to believe that: (1) a certain minimum amount of polymethyl methacrylate in the outer layers of the claimed film is required in order to produce a laminate which exhibits the relied upon superior performance properties; and (2) it is reasonable to believe that the non-trivial presence of other materials in said layers would materially affect various performance properties of the laminate.  Applicant has not provided any objective evidence to the contrary.
 	(C) Applicant argues that the present claims broadly encompass “layers containing a thermoplastic resin (B)” and therefore “the instant claims are fully commensurate in scope with the superior and unexpected results demonstrated by the working examples in the present application.”  However, it is that very breadth of the claims which makes the limited showings provided by the specification not commensurate in scope with the present claims.  Since claim 1 utilizes the term “contains” (which is the equivalent to the open term “comprises”, this allows for any amount(s) of any other material(s) in said layer, as long as recited thermoplastic resin (B) is present in any non-zero amount) with respect to the overall composition of the (B)-containing layer. Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present if non-trivial amounts of other resins and/or non-polymeric materials are present in the layers that “contains” thermoplastic resin (B).  
 	For example, Applicant has not provided objective evidence that a film with outer layers containing 5-20 wt% thermoplastic resin (B) and 80-95 wt% polyester (or polycarbonate or polystyrene (co)polymers or cyclic olefin resin or acrylonitrile-styrene copolymers, etc.) would exhibit similarly superior adhesive, optical and/or mechanical properties.  It is reasonable to believe that: (1) a certain minimum amount of the recited thermoplastic resin (B) in the outer layers of the claimed film is required in order to produce a laminate which exhibits the relied upon superior performance properties; and (2) it is reasonable to believe that the non-trivial presence of other materials in said layers would materially affect various performance properties of the laminate.  Applicant has not provided any objective evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	OWENS (US 3,793,402) and TSUKUDA (US 2008/0090055) disclose acrylic compositions containing three-layer acrylic-based particles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen, whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 10, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787